IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE

                           AT KNOXVILLE                 FILED
                         MAY 1997 SESSION
                                                       September 26, 1997

                                                        Cecil Crowson, Jr.
                                                        Appellate C ourt Clerk
ROBERT DALE CHRISTOPHER,)
                        )
          Appellant,    )       No. 03C01-9608-CC-00306
                        )
                        )       Cocke County
v.                      )
                        )        Honorable Rex Henry Ogle, Judge
                        )
STATE OF TENNESSEE,     )        (Post-Conviction)
                        )
          Appellee.     )


For the Appellant:              For the Appellee:

Joseph S. Ozment                Charles W. Burson
217 Exchange Avenue             Attorney General of Tennessee
Memphis, TN 38105                      and
                                Georgia Blythe Felner
                                Assistant Attorney General of Tennessee
                                450 James Robertson Parkway
                                Nashville, TN 37243-0493

                                Alfred C. Schmutzer, Sr.
                                District Attorney General
                                301 Sevier County Courthouse
                                Sevierville, TN 37862
                                        and
                                Richard R. Vance
                                Assistant District Attorney General
                                339A Main Street
                                Newport, TN 37821




OPINION FILED:____________________


AFFIRMED

Joseph M. Tipton
Judge
                                       OPINION



              The petitioner, Robert Dale Christopher, appeals as of right from the

dismissal of his petition for post-conviction relief by the Circuit Court for Cocke County

as being untimely filed. He contends that his petition was timely under the 1995 Post-

Conviction Procedure Act as interpreted in Arnold Carter v. State, No. 03C01-9509-CC-

00270, Monroe County (Tenn. Crim. App. July 11, 1996). The trial court is affirmed.



              The petitioner collaterally attacks his 1985 convictions for third degree

burglary and attempt to commit a felony. He filed his petition on May 7, 1996. Under

this court’s opinion in Carter, the petition would have been deemed timely because it

was filed within one year of the effective date of the 1995 Act. However, the

Tennessee Supreme Court reversed this court and concluded that the 1995 Act did not

reinstate a filing period for post-conviction cases relative to convictions for which the

former three-year post-conviction statute of limitations had run. Arnold Carter v. State,

No. 03-S-01-9612-CR-00117, Monroe County (Tenn. Sept. 8, 1997) (for publication).

The judgment of the trial court is affirmed.



                                                   ______________________________
                                                   Joseph M. Tipton, Judge

CONCUR:



_____________________________
Joe B. Jones, Presiding Judge



_____________________________
Curwood Witt, Judge




                                               2